          Case 1:18-cr-00054-DAD-BAM Document 109 Filed 01/07/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00054-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING SELF-SURRENDER
                                                         DATE; FINDINGS AND ORDER
13                          v.
                                                         DATE: January 13, 2021
14   JULIAN AISPURO,                                     TIME: 2:00 p.m.
                                                         COURT: Hon. Dale A. Drozd
15                                Defendant.
16

17          The defendant was ordered to surrender to the designated BOP facility or the U. S. Marshals

18 Service on or before January 13, 2021 at 2 p.m. The defendant is asking for additional time to surrender

19 and the government has no objection.

20                                               STIPULATION

21          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

22 through defendant’s counsel of record, hereby stipulate as follows:

23          1.      By previous order, the defendant was ordered to surrender to the designated institution or

24 the U. S. Marshals on or before January 13, 2021.

25          2.      By this stipulation, defendant and government now move to continue the surrender date

26 to the designated institution or the U. S. Marshals to on or before July 14, 2021 at 2 p.m.
27          3.      The parties agree and stipulate, and request that the Court find the following:

28                  a)     On October 26, 2020, the defendant has been sentenced to a term of 120 months

                                                         1
30
          Case 1:18-cr-00054-DAD-BAM Document 109 Filed 01/07/21 Page 2 of 2


 1          in BOP.

 2                 b)      Counsel for defendant advises that defendant has tested positive for COVID-19

 3          and is currently quarantining. Additionally, counsel for defendant advises that defendant was

 4          involved in an automobile accident. Defendant’s personal injury attorney has advised that the

 5          defendant will be undergoing six to eight months of treatment as a result of the accident.

 6                 c)      The defendant agrees and stipulates that time should be excluded for the

 7          aforementioned reasons. The government agrees and stipulates to the requested date.

 8                 d)      Counsel for defendant is requesting a new surrender date of July 14, 2021 in order

 9          for defendant to complete treatment and to be free of COVID-19.

10          4.     Defendant agrees to surrender to the designated institution or to the U. S. Marshals on or

11 before July 14, 2021 at 2 p.m.

12          IT IS SO STIPULATED.

13   Dated: January 6, 2021                                  MCGREGOR W. SCOTT
                                                             United States Attorney
14

15                                                           /s/ LAUREL J. MONTOYA
                                                             LAUREL J. MONTOYA
16                                                           Assistant United States Attorney
17   Dated: January 6, 2021                                  /s/ CHRIS CAINE
                                                             CHRIS CAINE
18
                                                             Counsel for Defendant
19                                                           JULIAN AISPURO

20
21                                         FINDINGS AND ORDER

22          IT IS SO FOUND AND ORDERED that defendant will surrender to the designated institution or

23 to the U. S. Marshals on or before July 14, 2021 at 2 p.m.

24 IT IS SO ORDERED.

25      Dated:    January 7, 2021
                                                      UNITED STATES DISTRICT JUDGE
26
27

28

                                                         2
30
